Citation Nr: 1706850	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus to include as secondary to a service connected traumatic brain injury.  

2.  Entitlement to service connection for urticaria

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to September 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in October 2016.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for urticaria and left ankle disorders addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's has tinnitus that is as likely as not proximately due to or caused by a service-connected traumatic brain injury and as likely as not began around the same time that the brain injury occurred in service.  

2.  Prior to the promulgation of a decision by the Board, the Veteran's representative notified the Board at his October 2016 hearing, of his intent to withdraw his appeal of the issue of entitlement to service connection for a right ankle disorder. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for a right ankle disorder are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

 Regarding the claim for service connection for tinnitus and for a right ankle disorder the Board finds it unnecessary to address the duty to notify and assist as the tinnitus claim is being granted in full and the right ankle claim is being dismissed as withdrawn.

Service Connection

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b).  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for tinnitus on various bases including as due to noise exposure he experienced in service while working around aircraft.  See email correspondence received on 4/8/10 and July 2015 letter received in VBMS on August 4, 2015.  His representative has forwarded the argument that his tinnitus is actually secondary to and a component of his service connected traumatic brain injury (TBI).  See Transcript at pgs 3-4.

Service treatment records reveal no findings or complaints of ear problems including tinnitus on entrance examination and report of medical history in May 2005.  See 101 pg STRS in VBMS on 12/17/09 at pages 4, 12.  In June 2006 he was treated for bilateral ear pain of 24 hours duration with complaints of hearing a sound like continual blowing in the ear.  He was assessed with "ETD" and was placed on Flonase and Motrin.  Id. at pg 4. Other records from June 2006 addressing ear pain described him as having external otitis.  Id. at pg 89-90.   In February 2009 he was noted to have sustained a TBI injury after passing out and hitting his head.  However the records addressing his head injury did not indicate that he had tinnitus as a result of this injury, although headaches were reported.  See 69 pg STRs in VBMS on 9/16/09 at pages 45-51.  On separation examination and report of medical history in May 2009 there were no complaints or findings of tinnitus.  
See 69 pg STRs in VBMS on 9/16/09 at pgs 16, 33.   

An October 2009 VA examination which in part addressed the Veteran's TBI complaints initially indicated that he denied hearing loss or tinnitus in the introductory potion of the general medical examination that addressed his TBI history.  However on further examination in October 2009 including Cognitive Screening for TBI, audiological evaluation was done.  This included a history of tinnitus said to be present for 20 years with symptoms of ringing ears that resembled as whisper.  He reported having experienced tinnitus in service but did not mention any incident precipitating it.  He described the tinnitus as intermittent and involving the left ear only.  It occurred 2 to 10 times a week and lasted from a couple of minutes to hours.  His military duties were of plane captain and IT with hearing protection, but not requiring hearing conservation program.  Following examination which yielded no significant findings for the ears, he was diagnosed with tinnitus, unilateral.  No etiology opinion was given.  

Tinnitus was subsequently reported in records and examinations including a June 2011 VA primary care new patient record where he gave a history of his head injury with questionable TBI assessed and he was referred for a hearing evaluation for tinnitus of the left ear.  In an August 2011 audiology evaluation he reported difficulty hearing in social gatherings and periodic mild tinnitus affecting his left ear.  He was assessed with bilateral normal hearing but tinnitus management was discussed.  See 8 pgs CAPRI in Virtual VA on 4/3/13 at pgs 4, 7-8.  

In a December 2012 VA examination addressing TBI complaints the Veteran reported subjective complaints of TBI that specifically included tinnitus, although no further discussion of these complaints was shown in this examination.  In a May 2013 private medical record the Veteran was seen by a private audiologist who diagnosed bilateral symmetrical hearing loss and tinnitus with the Veteran giving a history of noise exposure in service, but not mentioning his TBI.  The private audiologist gave an opinion that his tinnitus was likely due to his hearing loss as there was no history or physical examination findings to indicate another etiology of the tinnitus.  

In July 2016 the Veteran underwent VA examination of his TBI which included audiological examination and review of the claims file.  A history of his TBI injury was reviewed.  The examiner addressed the Veteran's audiological history of tinnitus shown in the medical records and also took a history from the Veteran where he reported intermittent tinnitus in both ears but more frequent on the left side.  He felt that this began around the same time as the in-service head injury took place, which he believed was around 2008.  The examiner also reviewed the Veteran's July 2015 letter arguing that the tinnitus was related to his inservice noise exposure.  Following examination, the examiner diagnosed bilateral sensorineural hearing loss from 500-6000 Hertz.  The examiner gave an opinion that the Veteran's tinnitus was less likely than not a symptom associated with hearing loss.  The rationale was that his tinnitus was less likely than not due to his military noise exposure.  The Veteran was noted to report that his tinnitus began after his head injury.  If the tinnitus is due to head trauma then noise is not the cause of his tinnitus.  

At his October 2016 hearing the Veteran testified that his ringing in his ears began after his in-service head injury with headaches and ringing in his ears.  He indicated that he did not pay much attention to it until after he moved to Washington State in 2009 and after beginning treatment at the Everett base he began to mention buzzing noises.  Transcript at 3-4.  

Based on the evidence of record, the Board finds that entitlement to service connection for tinnitus is warranted, not only as secondary to the service connected TBI injury but also on a direct basis as the evidence suggests the tinnitus began around the same time as the injury occurred in service, which is shown to be February 2009 (although the Veteran believed it took place in 2008).  The balance of the lay and medical evidence reflects tinnitus to be a subjective symptom that is a component of the Veteran's TBI.  The VA examinations reports show tinnitus to be a symptom as early as October 2009.  This was most recently confirmed by a VA examiner in July 2016 to be related to his TBI as opposed to noise exposure.  While a private evaluation in May 2013 did contain an opinion that the tinnitus was related to noise exposure, this opinion was made without the knowledge of the in-service TBI, and thus is of less probative value.  Although the STRS do include mention of an incident of tinnitus in March 2006 prior to his head injury, this was shown to be a single incident associated with an ear infection that resolved.  

Regarding the Veteran's history of tinnitus beginning in service, this is shown in his hearing testimony and his history given in the July 2016 VA examination.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible because his statements have been detailed and consistent.

The Veteran has met the current disability requirement, diagnosed as tinnitus confirmed by the lay and medical evidence as reported above.  The July 2016 VA examiner has also provided a probative and competent medical opinion relating the Veteran's tinnitus to his service-connected TBI.  This is supported by the other VA examinations that note tinnitus as a symptom of his well-documented TBI.  

The Board therefore finds that the Veteran has tinnitus, and that competent and probative medical evidence indicates that it as likely as not began on or around the same time as the TBI which the evidence also shows it is being caused or aggravated by.  The Board further notes that while service connected is warranted for the tinnitus as associated with the TBI, the rating criteria for the TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045 provides for evaluation of subjective symptoms including tinnitus.  Thus any grant of service connection for the tinnitus must be implemented without violating the rule against pyramiding under 38 C.F.R. § 4.14 (avoiding evaluating/compensating the same disability under various diagnoses and/or diagnostic codes).  With this in mind, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran's representative at his October 2016 videoconference hearing confirmed that he wished to withdraw the claim for entitlement to service connection for a right ankle disorder.  (Transcript at 2.) 

Thus, the Veteran has withdrawn the appeal concerning his entitlement to service connection for a right ankle disorder, and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case.  See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal concerning the issue of entitlement to service connection for a right ankle disorder is dismissed. 


REMAND

Regarding the remaining issues of entitlement to service connection for a left ankle disorder and a skin disorder claimed as urticaria, further development is indicated.  Both these disorders have been denied service connection on the basis of there being no current disability, although treatment in service for them has been conceded.  

Of note VA examinations of both the skin and the left ankle were undertaken in May 2015, with findings of no current diagnosed disability of either the left ankle or skin following these examinations.  However the Veteran has presented evidence suggestive of possible disability since these examinations were done.  

In his October 2016 VA examination, the Veteran described having current symptoms of the ankle, to include ongoing problems with it "rolling" and mild pain between levels 2-4 every day.  He also suggested a possible alignment problem with the ankle that he described he was trying to correct with yoga exercises.  (Transcript at 5-9.)  He also submitted a medical record showing recent treatment in November 2016 for left ankle complaints which included a slight clicking noted on repeated ankle inversion and eversion.  See 175 pg CAPRI in VBMS on 11/14/16 at pg 3.  Given the evidence both lay and medical suggestive of a current left ankle disorder since the Veteran was last examined in 2015, the Board finds a re-examination of this claimed disorder must be undertaken.

Regarding his skin disorder, he described this as having not been examined during an active phase when it was examined in May 2015.  He went on to describe the skin disorder as being activated by exposure to the sun and possibly dust.  The post-service records are noted to include findings from a September 2014 VA examination which noted a photosensitive macular rash on his left and right flank from the armpit to mid thorax, which was believed to be tinea versicolor versus eczema.  Although the existence of a current disability is the cornerstone of a claim for VA benefits, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Given this, the AOJ should make reasonable efforts to schedule the Veteran for a skin disorders examination during an active period of skin disorder flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused Veteran to miss three to four months of work at a time); cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  Otherwise, the examiner should record the Veteran's reports of the types and severity of symptoms during an episode of skin flare-up.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and encourage him to have photographs taken whenever his skin disorder is symptomatic.  Any photographs taken should be digitally dated and submitted.  Additionally, ask him to identify any treatment for the left ankle or skin, providing authorization where needed.

Ask the Veteran if there is a month or season when his skin disorder is active.

2.  Obtain VA records of skin and left ankle disorder treatment from November 2016 to the present. Any additional treatment records identified by the Veteran should be also obtained and associated with the claims file.

3.  After completing #1 and #2, schedule the Veteran for a skin examination based on his response to #1.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Ask the examiner to opine if it is at least as likely as not (at least a 50-percent probability) that any skin disorder diagnosed at the examination or since the pendency of this claim since September 2009 is causally related to the instances documented in the service treatment records, or is otherwise causally related to active service.  

A comprehensive rationale for any opinion given must be provided.  If the requested opinion cannot be provided, then the examiner must explain why not, to include what additional information would be needed to provide the requested opinion.  

4.  Schedule the Veteran for an examination of his left ankle disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Ask the examiner to opine if it is at least as likely as not (at least a 50-percent probability) that any left ankle disorder diagnosed at the examination or since the pendency of this claim since September 2009 is causally related to the instances documented in the service treatment records, or is otherwise causally related to active service.  

A comprehensive rationale for any opinion given must be provided.  If the requested opinion cannot be provided, then the examiner must explain why not, to include what additional information would be needed to provide the requested opinion.  

5. After completion of all of the above, then re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then return the case to the Board if all is in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


